438 F.2d 123
Nick GRAPHIA, Plaintiff-Appellant,v.TYLOK SOUTHERN, INC., et al., Defendants-Appellees.
No. 30144 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Feb. 8, 1971.

Brumfield & Brumfield, H Alva Brumfield, Sylvia Roberts, Baton Rouge, La., for plaintiff-appellant.
Taylor, Porter, Brooks & Phillips by Frank M. Coates, Jr., Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966